DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5, 11, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 – 25 of U.S. Patent No. 11,222,604. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of Instant Application
Claim 21 of U.S. Patent No. 11,222,604
A display device comprising: 
a display panel comprising sub-pixels in a first display area, the sub-pixels comprising first sub-pixels to emit light having a first color and second sub-pixels to emit light having a second color; 








and a data driver configured to generate data voltages based on data values for the sub-pixels, and 

to provide the data voltages to the sub-pixels, wherein, as a first average data value of the first sub-pixels in the first display area changes, the data driver varies a black bias offset voltage of the sub-pixels in the first display area, and wherein 
the black bias offset voltage corresponds to a minimum value in a range of the data values.
A display device comprising: 
a display panel divided into a plurality of display areas, first sub-pixels and second sub-pixels being provided in each of the display areas; 
a light stress compensator configured to calculate a first average data value for the first sub-pixels in a first display area among the display areas and a second average data value for the second sub-pixels in the first display area based on input image data, and to generate a first data voltage control signal for the first sub-pixels based on the second average data value, in response to the first average data value being equal to or less than a first reference value; 
and a data driver configured to generate a first data voltage based on a first data value for one of the first sub-pixels, to provide the first data voltage to the one of the first sub-pixels, and to vary the first data voltage based on the first data voltage control signal; 
wherein 
the light stress compensator is configured to generate the first data voltage control signal based on the second average data value, in response to the first average data value being equal to or less than the first reference value and the second average data value being more than a second reference value; 
and wherein the data driver is configured to vary a black bias offset voltage corresponding to a minimum data value based on the first data voltage control signal.
Claim 21 of U.S. Patent No. 11,222,604 differs from that of claim 1 of Instant Application in that it discloses additional limitations and fails to disclose that first sub-pixel having a first color and the second sub-pixel having a second color, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 21 of U.S. Patent No. 11,222,604 such that the two sub-pixels had different color with motivation to provide a viewer with a realistic image, and it would have been further obvious to modify claim 21 of U.S. Patent No. 11,222,604 by omitting the additional limitation as a simple design choice alternative and wherein such modification would have only required a routine skill.


Claim 2 of Instant Application is similarly rejected over claim 21 of U.S. Patent No. 11,222,604.
Claim 3 of Instant Application is similarly rejected over claim 22 of U.S. Patent No. 11,222,604.
Claim 4 of Instant Application is similarly rejected over claim 23 of U.S. Patent No. 11,222,604.
Claim 5 of Instant Application is similarly rejected over claim 21 of U.S. Patent No. 11,222,604.
Claim 11 of Instant Application is similarly rejected over claim 21 of U.S. Patent No. 11,222,604.
Claim 12 of Instant Application is similarly rejected over claim 21 of U.S. Patent No. 11,222,604.
Claim 14 of Instant Application is similarly rejected over claim 21 of U.S. Patent No. 11,222,604.

Allowable Subject Matter
Claims 6 – 10, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 6 (dependent on 5), the  Prior Art of record fails to disclose the display device according to claim 5, wherein a first variation rate of the black bias offset voltage of the first sub-pixels is different from a second variation rate of the black bias offset voltage of the second sub-pixels. (Emphasis Added.)
As to claim 7 (dependent on 1), the  Prior Art of record fails to disclose the display device according to claim 1, wherein the data driver is configured to vary the data voltages for at least a portion of the range of the data values based on the black bias offset voltage. (Emphasis Added.)
As to claim 8 (dependent on 1), the  Prior Art of record fails to disclose the display device according to claim 1, wherein each of the sub-pixels comprises a light emitting element and a first transistor configured to supply a driving current to the light emitting element in response to a corresponding data voltage among the data voltages, and wherein the first transistor comprises an oxide semiconductor. (Emphasis Added.)
As to claim 10 (dependent on 1), the  Prior Art of record fails to disclose the display device according to claim 1, further comprising: a target area determiner configured to detect a logo area in which a still image is displayed during a plurality of frames and to determine the logo area as the first display area. (Emphasis Added.)
As to claim 13 (dependent on 12), the  Prior Art of record fails to disclose the display device according to claim 12, wherein the data driver does not vary a black bias offset voltage of the sub-pixels in the second display area even when the first average data value of the first sub-pixels in the first display area changes. (Emphasis Added.)
As to claim 15 (dependent on 12), the  Prior Art of record fails to disclose the display device according to claim 12, wherein the first display area and the second display area are divided by a preset reference block. (Emphasis Added.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623